DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 11/08/2022. Claims 1-3, 5-10, 12-17, and 19-23 are considered in this office action. Claims 1-3, 7-10, 14-17, and 23 have been amended. Claims 4, 11, and 18 have been cancelled. Claims 1-3, 5-10, 12-17, and 19-23 are pending examination.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach or suggest the newly added amended limitation of the independent claims reciting “a confidence value” generated in part from “one or more historical determinations made by the vehicle controller whether to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions”

Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that none of the cited references teach or suggest the newly added amended limitation of the independent claims reciting “a confidence value” generated in part from “one or more historical determinations made by the vehicle controller whether to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions”, Examiner respectfully disagrees. Cited reference Kislovskiy teaches an on-demand transport system determines a failed ride risk probability for each route, and stores historical data indicating routes in which an unplanned detour (e.g., a missed turn or exit) has caused the driver or AV to find a different route, or caused a routing resource executing on the driver’s computing device or on-board computing resources of the AV to recalculate a new optimal route (i.e., vehicle controller determines not to control the set of driving maneuvers (e.g., doesn’t take the turn or exit; searches for a different route where it will control the set of driving maneuvers)). Accordingly, the on-demand transport system leverages the historical failed ride data, or unplanned detour data, to determine the failed ride risk for each route, which can also be conditions-based (Kislovskiy, Par. [0174] lines 4-22). The on-demand support system determines an overall risk value as a weighted sum of at least a plurality of the individualized risk value, the generalized risk value, and the failed ride or unplanned detour probability (Kislovskiy, Par. [0175] lines 1-5). In other words, cited references Kislovskiy teaches generating a “confidence value” (overall risk value) from historical vehicle controller determinations to control the set of driving maneuvers (historical data indicating an unplanned maneuver or route recalculation causing the AV to find a new route) under the first set of driving conditions (the failed ride or unplanned detour risk is conditions-based). Therefore, Examiner maintains that the currently cited references teach the above stated limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 7 and 14, the limitation regarding the confidence being equivalent to the test coverage score “when historical data associated with operation of the autonomous vehicle under the first set of driving conditions is unavailable” is not described in the instant specification and constitutes new matter. Par. [0043] of the instant specification describes the confidence value can be equivalent to the test coverage score, and can be based on the test coverage score and on a set of vehicle parameters corresponding to the autonomous vehicle, where the vehicle parameters can include information regarding the operation of the vehicle and historical data that indicates the vehicle controller’s previous decisions regarding maneuvering under a set of driving conditions. However, nothing in the instant specification describes the confidence value as equivalent to the test coverage score when historical data associated with autonomous vehicle operation under the first set of driving conditions is unavailable. Therefore, the above stated limitation constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-9, 13-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al. (US 2018/0339712 A1) in view of Attard et al. (US 2015/0178998 A1), and further in view of Al-Dahle et al. (US 2017/0363430 A1).
Regarding claim 1, Kislovskiy teaches “A computer-implemented method (Par. [0039] line 4 teaches a computer-implemented method) comprising: obtaining vehicle data corresponding to an autonomous vehicle, wherein the autonomous vehicle includes a vehicle controller configured to control a set of driving maneuvers of the autonomous vehicle (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0050] lines 1-4 teaches a data processing system 125 of the AV 110 that runs one or more software versions to process the sensor view 113 and generate control inputs accordingly, such as acceleration, braking, and steering inputs); obtaining accident condition data based, at least in part, on the vehicle data, wherein the accident condition data includes a first set of driving conditions under which a vehicle accident occurred (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0057] lines 2-5 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions; Par. [0058] lines 12-14 teaches each harmful event or close call is correlated with a set of current conditions at the time of the event or close call); generating an accident condition record based, at least in part, on the accident condition data (Par. [0057] lines 2-10 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions, and parses through trip logs 242 from the SDAVs 281 (safety-driven autonomous vehicle) and FAVs 289 (fully autonomous vehicle) to identify trip anomalies such as harmful events and close calls); generating a test coverage score from the accident condition record and a set of test cases for which the vehicle controller has been trained, wherein the test coverage score indicates a degree to which the vehicle controller is trained to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions which the vehicle accident occurred that match conditions from the set of test cases (Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific (i.e., for each specific AV software version, computing probability that the AV controller is trained to handle certain conditions (first set of driving conditions) based on the trained conditions (conditions from a set of test cases) of the controller); Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e., the condition-specific fractional risk value represents a degree of similarity based on how many conditions match between the trained conditions (conditions from a set of test cases) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call)); determining, based on the identifying, that the vehicle controller is not trained to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions (Par. [0057] lines 1-5 teaches the AV software 200 includes a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions to determine a fractional risk value 247 (i.e. indication of whether or not the controller is trained to control the vehicle set of driving maneuvers in the current conditions (first set of driving conditions) based on comparison to historical condition data from a set of test cases); Par. [0058] lines 11-18 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call, where the set of current conditions can include lighting conditions, weather conditions, traffic conditions, a time of day or time of week, and the like); generating a confidence value from the test coverage score and one or more historical determinations made by the vehicle controller whether to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions (Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific; Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (conditions from a set of test cases) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call); Par. [0174] lines 4-22 teaches an on-demand transport system determines a failed ride risk probability for each route, and stores historical data indicating routes in which an unplanned detour (e.g., a missed turn or exit) has caused the driver or AV to find a different route, or caused a routing resource executing on the driver’s computing device or on-board computing resources of the AV to recalculate a new optimal route (i.e., vehicle controller determines not to control the set of driving maneuvers (e.g., doesn’t take the turn or exit; searches for a different route where it will control the set of driving maneuvers)); accordingly, the on-demand transport system leverages the historical failed ride data, or unplanned detour data, to determine the failed ride risk for each route, which can also be conditions-based; Par. [0175] lines 1-5 teaches the on-demand support system determines an overall risk value as a weighted sum of at least a plurality of the individualized risk value, the generalized risk value, and the failed ride or unplanned detour probability)”; however Kislovskiy does not explicitly teach “identifying, in the first set of driving conditions under which the vehicle accident occurred, a first driving condition that does not match a condition from the set of test cases” and “generating, in response to the determining, a pending test case to train the vehicle controller to control the set of driving maneuvers of the autonomous vehicle under the first driving condition, under which the vehicle accident occurred; comparing the confidence value to a threshold; and in response to determining that the threshold is not exceeded, implementing a modification to the autonomous vehicle”.
	From the same field of endeavor, Attard teaches “identifying, in the first set of driving conditions under which the vehicle accident occurred, a first driving condition that does not match a condition from the set of test cases (Par. [0034] lines 1-6 and 13-18 teaches confidence attribute sub-assessments 118 relate to particular collected data 115 (first set of driving conditions), and is used to provide specific content for one or more messages 116 via the interface 119 related to particular attributes and/or conditions (first driving condition) related to the vehicle, where the message 116 is based at least in part on one or more attribute assessments 118 and indicates as content a warning such as “caution: slick roads” (i.e., identifies first driving condition of the first set of driving conditions under which controller is not trained to control the set of vehicle driving maneuvers (necessarily implying that the identified first driving condition does not match a condition from the set of test cases)))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kislovskiy to incorporate the teachings of Attard to include in the method taught by Kislovskiy identifying a first driving condition that does not match a condition from the test cases and under which the controller is not trained as taught by Attard.
	The motivation for doing so would be to determine that an alert or the like should be provided via the affective interface with the specific contents of the message alert being based on attribute assessments (Attard, Par. [0034] lines 9-13).
	However, the combination of Kislovskiy and Attard does not explicitly teach “generating, in response to the determining, a pending test case to train the vehicle controller to control the set of driving maneuvers of the autonomous vehicle under the first driving condition, under which the vehicle accident occurred; comparing the confidence value to a threshold; and in response to determining that the threshold is not exceeded, implementing a modification to the autonomous vehicle”.
	From the same field of endeavor, Al-Dahle teaches “generating, in response to the determining, a pending test case to train the vehicle controller to control the set of driving maneuvers of the autonomous vehicle under the first driving condition, under which the vehicle accident occurred (Abstract, lines 8-10 teaches autonomous navigation is enabled when a confidence indicator of a characterization meets a threshold indication (implying the autonomous vehicle controller is trained to control the driving maneuvers under the characterization driving conditions); Par. [0038] lines 3-6 teaches a virtual route characterization characterizes driving rules; Par. [0042] lines 1-4 teaches when a sufficient confidence indicator for a characterization is unable to be established, the system flags the characterization (implying in response to determining the vehicle controller is not able to control the vehicle driving maneuvers under the characterization driving conditions, the system generates a flagged case) for evaluation of the characterization and can modify the characterization (to train the vehicle controller for those conditions)); comparing the confidence value to a threshold; and in response to determining that the threshold is not exceeded, implementing a modification to the autonomous vehicle (Par. [0008] lines 12-15 teaches enabling autonomous navigation of the vehicle based on a determination that the confidence indicator at least meets a threshold confidence indication (implying if the confidence indicator is less than a threshold, autonomous navigation is disabled); Par. [0114] lines 1-6 teaches proposing an alternative route based upon a determination that a confidence indicator is not sufficiently high to enable autonomous navigation)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kislovskiy to incorporate the teachings of Al-Dahle to include in the method taught by Kislovskiy generating a pending test case based on the accident condition record in response to determining the vehicle controller is not trained to control the driving maneuvers of the vehicle under the accident set of driving conditions, comparing the confidence value to a threshold, and implementing a modification to the autonomous vehicle if the threshold is not exceeded as taught by Al-Dahle.
	The motivation for doing so would be to provide an autonomous driving experience which is tailored to the particular conditions of the route being autonomously navigated (Al-Dahle, Par. [0045] lines 4-7).
Regarding claim 2, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 1 above, and further teaches “wherein the set of test cases comprises a second set of driving conditions under which the vehicle controller is trained (Kislovskiy, Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific (i.e. for each specific AV software version, computing probability that the AV controller is trained to handle certain conditions (first set of driving conditions) based on the trained conditions (second set of driving conditions) of the controller); Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (second set of driving conditions) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call))”.
Regarding claim 6, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 1 above, and further teaches “wherein: the accident condition data includes a driving route of the autonomous vehicle; and the accident condition data corresponds to a vehicle accident on the driving route (Kislovskiy, Par. [0057] lines 7-11 teaches the fractional harmful event quantifier 245 parses through trip logs 242 (which would include driving route) from the AVs (autonomous vehicles) to identify trip anomalies, such as harmful events and close calls (i.e. accidents on the driving route), to further factor into the fractional risk values 247)”.
Regarding claim 7, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 1 above, and further teaches “wherein the confidence value is equivalent to the test coverage score (Kivlovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific (i.e. for each specific AV software version, computing an extent to which the AV controller is trained to handle certain conditions (first set of driving conditions) based on the trained conditions (second set of conditions)); Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (second set of driving conditions) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call and an extent to which the AV controller is trained to handle the specific conditions (first set of driving conditions) correlated with a harmful event/close call)) when historical data associated with operation of the autonomous vehicle under the first set of driving conditions is unavailable (Par. [0125] lines 6-9 teaches the risk regression system provides generalized aggregate risk quantities for any particular route given a current set of conditions (i.e., without historical operation data))”.
Regarding claim 8, Kislovskiy teaches “A system comprising: a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method (Par. [0042] lines 6-11 teaches processing resources and computer-readable mediums on which instructions for implementing a method can be carried and/or executed, and include processors and various forms of memory for holding data and instructions), the method comprising: obtaining vehicle data corresponding to an autonomous vehicle, wherein the autonomous vehicle includes a vehicle controller configured to control a set of driving maneuvers of the autonomous vehicle (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0050] lines 1-4 teaches a data processing system 125 of the AV 110 that runs one or more software versions to process the sensor view 113 and generate control inputs accordingly, such as acceleration, braking, and steering inputs); obtaining accident condition data based, at least in part, on the vehicle data, wherein the accident condition data includes a first set of driving conditions under which a vehicle accident occurred (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0057] lines 2-5 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions; Par. [0058] lines 12-14 teaches each harmful event or close call is correlated with a set of current conditions at the time of the event or close call); generating an accident condition record based, at least in part, on the accident condition data (Par. [0057] lines 2-10 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions, and parses through trip logs 242 from the SDAVs 281 (safety-driven autonomous vehicle) and FAVs 289 (fully autonomous vehicle) to identify trip anomalies such as harmful events and close calls); generating a test coverage score from the accident condition record and a set of test cases for which the vehicle controller has been trained, wherein the test coverage score indicates a degree to which the vehicle controller is trained to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions which the vehicle accident occurred that match conditions from the set of test cases (Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific (i.e., for each specific AV software version, computing probability that the AV controller is trained to handle certain conditions (first set of driving conditions) based on the trained conditions (conditions from a set of test cases) of the controller); Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e., the condition-specific fractional risk value represents a degree of similarity based on how many conditions match between the trained conditions (conditions from a set of test cases) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call)); determining, based on the identifying, that the vehicle controller is not trained to control the set of driving maneuvers of the autonomous vehicle under the first driving condition (Par. [0057] lines 1-5 teaches the AV software 200 includes a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions to determine a fractional risk value 247 (i.e. indication of whether or not the controller is trained to control the vehicle set of driving maneuvers in the current conditions (first set of driving conditions) based on comparison to historical condition data from a set of test cases); Par. [0058] lines 11-18 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call, where the set of current conditions can include lighting conditions, weather conditions, traffic conditions, a time of day or time of week, and the like); generating a confidence value from the test coverage score and one or more historical determinations made by the vehicle controller whether to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions (Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific; Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (conditions from a set of test cases) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call); Par. [0174] lines 4-22 teaches an on-demand transport system determines a failed ride risk probability for each route, and stores historical data indicating routes in which an unplanned detour (e.g., a missed turn or exit) has caused the driver or AV to find a different route, or caused a routing resource executing on the driver’s computing device or on-board computing resources of the AV to recalculate a new optimal route (i.e., vehicle controller determines not to control the set of driving maneuvers (e.g., doesn’t take the turn or exit; searches for a different route where it will control the set of driving maneuvers)); accordingly, the on-demand transport system leverages the historical failed ride data, or unplanned detour data, to determine the failed ride risk for each route, which can also be conditions-based; Par. [0175] lines 1-5 teaches the on-demand support system determines an overall risk value as a weighted sum of at least a plurality of the individualized risk value, the generalized risk value, and the failed ride or unplanned detour probability)”; however Kislovskiy does not explicitly teach “identifying, in the first set of driving conditions under which the vehicle accident occurred, a first driving condition that does not match a condition from the set of test cases” and “generating, in response to the determining, a pending test case to train the vehicle controller to control the set of driving maneuvers of the autonomous vehicle under the first driving condition under which the vehicle accident occurred; comparing the confidence value to a threshold; and in response to determining that the threshold is not exceeded, implementing a modification to the autonomous vehicle”.
	From the same field of endeavor, Attard teaches “identifying, in the first set of driving conditions under which the vehicle accident occurred, a first driving condition that does not match a condition from the set of test cases (Par. [0034] lines 1-6 and 13-18 teaches confidence attribute sub-assessments 118 relate to particular collected data 115 (first set of driving conditions), and is used to provide specific content for one or more messages 116 via the interface 119 related to particular attributes and/or conditions (first driving condition) related to the vehicle, where the message 116 is based at least in part on one or more attribute assessments 118 and indicates as content a warning such as “caution: slick roads” (i.e., identifies first driving condition of the first set of driving conditions under which controller is not trained to control the set of vehicle driving maneuvers (necessarily implying that the identified first driving condition does not match a condition from the set of test cases)))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kislovskiy to incorporate the teachings of Attard to include in the method taught by Kislovskiy identifying a first driving condition that does not match a condition from the test cases and under which the controller is not trained as taught by Attard.
	The motivation for doing so would be to determine that an alert or the like should be provided via the affective interface with the specific contents of the message alert being based on attribute assessments (Attard, Par. [0034] lines 9-13).
	However, the combination of Kislovskiy and Attard does not explicitly teach “generating, in response to the determining, a pending test case to train the vehicle controller to control the set of driving maneuvers of the autonomous vehicle under the first driving condition under which the vehicle accident occurred; comparing the confidence value to a threshold; and in response to determining that the threshold is not exceeded, implementing a modification to the autonomous vehicle”.
	From the same field of endeavor, Al-Dahle teaches “generating, in response to the determining, a pending test case to train the vehicle controller to control the set of driving maneuvers of the autonomous vehicle under the first driving condition, under which the vehicle accident occurred (Abstract, lines 8-10 teaches autonomous navigation is enabled when a confidence indicator of a characterization meets a threshold indication (implying the autonomous vehicle controller is trained to control the driving maneuvers under the characterization driving conditions); Par. [0038] lines 3-6 teaches a virtual route characterization characterizes driving rules; Par. [0042] lines 1-4 teaches when a sufficient confidence indicator for a characterization is unable to be established, the system flags the characterization (implying in response to determining the vehicle controller is not able to control the vehicle driving maneuvers under the characterization driving conditions, the system generates a flagged case) for evaluation of the characterization and can modify the characterization (to train the vehicle controller for those conditions)); comparing the confidence value to a threshold; and in response to determining that the threshold is not exceeded, implementing a modification to the autonomous vehicle (Par. [0008] lines 12-15 teaches enabling autonomous navigation of the vehicle based on a determination that the confidence indicator at least meets a threshold confidence indication (implying if the confidence indicator is less than a threshold, autonomous navigation is disabled); Par. [0114] lines 1-6 teaches proposing an alternative route based upon a determination that a confidence indicator is not sufficiently high to enable autonomous navigation)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kislovskiy to incorporate the teachings of Al-Dahle to include in the method taught by Kislovskiy generating a pending test case based on the accident condition record in response to determining the vehicle controller is not trained to control the driving maneuvers of the vehicle under the accident set of driving conditions, comparing the confidence value to a threshold, and implementing a modification to the autonomous vehicle if the threshold is not exceeded as taught by Al-Dahle.
	The motivation for doing so would be to provide an autonomous driving experience which is tailored to the particular conditions of the route being autonomously navigated (Al-Dahle, Par. [0045] lines 4-7).
Regarding claim 9, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 8 above, and further teaches “wherein the set of test cases comprises a second set of driving conditions under which the vehicle controller is trained (Kislovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific (i.e. for each specific AV software version, computing probability that the AV controller is trained to handle certain conditions (first set of driving conditions) based on the trained conditions (second set of driving conditions) of the controller); Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (second set of driving conditions) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call))”.
Regarding claim 13, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 8 above, and further teaches “wherein: the accident condition data includes a driving route of the autonomous vehicle; and the accident condition data corresponds to a vehicle accident on the driving route (Kislovskiy, Par. [0057] lines 7-11 teaches the fractional harmful event quantifier 245 parses through trip logs 242 (which would include driving route) from the AVs (autonomous vehicles) to identify trip anomalies, such as harmful events and close calls (i.e. accidents on the driving route), to further factor into the fractional risk values 247)”.
Regarding claim 14, the combination of Kislovskiy and Al-Dahle teaches all the limitations of claim 8 above, and further teaches “wherein the confidence value is equivalent to the test coverage score (Kislovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific (i.e. for each specific AV software version, computing an extent to which the AV controller is trained to handle certain conditions (first set of driving conditions) based on the trained conditions (second set of conditions)); Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (second set of driving conditions) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call and an extent to which the AV controller is trained to handle the specific conditions (first set of driving conditions) correlated with a harmful event/close call)) when historical data associated with operation of the autonomous vehicle under the first set of driving conditions is unavailable (Par. [0125] lines 6-9 teaches the risk regression system provides generalized aggregate risk quantities for any particular route given a current set of conditions (i.e., without historical operation data))”.
Regarding claim 15, Kislovskiy teaches “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method, (Par. [0042] lines 6-11 teaches processing resources and computer-readable mediums on which instructions for implementing a method can be carried and/or executed, and include processors and various forms of memory for holding data and instructions), the method comprising: obtaining vehicle data corresponding to an autonomous vehicle, wherein the autonomous vehicle includes a vehicle controller configured to control a set of driving maneuvers of the autonomous vehicle (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0050] lines 1-4 teaches a data processing system 125 of the AV 110 that runs one or more software versions to process the sensor view 113 and generate control inputs accordingly, such as acceleration, braking, and steering inputs); obtaining accident condition data based, at least in part, on the vehicle data, wherein the accident condition data includes a first set of driving conditions under which a vehicle accident occurred (Par. [0053] lines 12-14 teaches AV (autonomous vehicle) software management system 200 comprises a database 240 storing trip log data 242 and historical event data 244; Par. [0057] lines 2-5 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions; Par. [0058] lines 12-14 teaches each harmful event or close call is correlated with a set of current conditions at the time of the event or close call); generating an accident condition record based, at least in part, on the accident condition data (Par. [0057] lines 2-10 teaches a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions, and parses through trip logs 242 from the SDAVs 281 (safety-driven autonomous vehicle) and FAVs 289 (fully autonomous vehicle) to identify trip anomalies such as harmful events and close calls); generating a test coverage score from the accident condition record and a set of test cases for which the vehicle controller has been trained, wherein the test coverage score indicates a degree to which the vehicle controller is trained to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions which the vehicle accident occurred that match conditions from the set of test cases (Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific (i.e., for each specific AV software version, computing probability that the AV controller is trained to handle certain conditions (first set of driving conditions) based on the trained conditions (conditions from a set of test cases) of the controller); Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e., the condition-specific fractional risk value represents a degree of similarity based on how many conditions match between the trained conditions (conditions from a set of test cases) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call)); determining, based on the identifying, that the vehicle controller is not trained to control the set of driving maneuvers of the autonomous vehicle under the first driving condition (Par. [0057] lines 1-5 teaches the AV software 200 includes a fractional harmful event quantifier 245 that analyzes historical event data 244 such as vehicle incidents and collisions to determine a fractional risk value 247 (i.e. indication of whether or not the controller is trained to control the vehicle set of driving maneuvers in the current conditions (first set of driving conditions) based on comparison to historical condition data from a set of test cases); Par. [0058] lines 11-18 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call, where the set of current conditions can include lighting conditions, weather conditions, traffic conditions, a time of day or time of week, and the like); generating a confidence value from the test coverage score and one or more historical determinations made by the vehicle controller whether to control the set of driving maneuvers of the autonomous vehicle under the first set of driving conditions (Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific; Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (conditions from a set of test cases) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call); Par. [0174] lines 4-22 teaches an on-demand transport system determines a failed ride risk probability for each route, and stores historical data indicating routes in which an unplanned detour (e.g., a missed turn or exit) has caused the driver or AV to find a different route, or caused a routing resource executing on the driver’s computing device or on-board computing resources of the AV to recalculate a new optimal route (i.e., vehicle controller determines not to control the set of driving maneuvers (e.g., doesn’t take the turn or exit; searches for a different route where it will control the set of driving maneuvers)); accordingly, the on-demand transport system leverages the historical failed ride data, or unplanned detour data, to determine the failed ride risk for each route, which can also be conditions-based; Par. [0175] lines 1-5 teaches the on-demand support system determines an overall risk value as a weighted sum of at least a plurality of the individualized risk value, the generalized risk value, and the failed ride or unplanned detour probability)”; however Kislovskiy does not explicitly teach “identifying, in the first set of driving conditions under which the vehicle accident occurred, a first driving condition that does not match a condition from the set of test cases” and “generating, in response to the determining, a pending test case to train the vehicle controller to control the set of driving maneuvers of the autonomous vehicle under the first driving condition, under which the vehicle accident occured; comparing the confidence value to a threshold; and in response to determining that the threshold is not exceeded, implementing a modification to the autonomous vehicle”.
	From the same field of endeavor, Attard teaches “identifying, in the first set of driving conditions under which the vehicle accident occurred, a first driving condition that does not match a condition from the set of test cases (Par. [0034] lines 1-6 and 13-18 teaches confidence attribute sub-assessments 118 relate to particular collected data 115 (first set of driving conditions), and is used to provide specific content for one or more messages 116 via the interface 119 related to particular attributes and/or conditions (first driving condition) related to the vehicle, where the message 116 is based at least in part on one or more attribute assessments 118 and indicates as content a warning such as “caution: slick roads” (i.e., identifies first driving condition of the first set of driving conditions under which controller is not trained to control the set of vehicle driving maneuvers (necessarily implying that the identified first driving condition does not match a condition from the set of test cases)))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kislovskiy to incorporate the teachings of Attard to include in the method taught by Kislovskiy identifying a first driving condition that does not match a condition from the test cases and under which the controller is not trained as taught by Attard.
	The motivation for doing so would be to determine that an alert or the like should be provided via the affective interface with the specific contents of the message alert being based on attribute assessments (Attard, Par. [0034] lines 9-13).
	However, the combination of Kislovskiy and Attard does not explicitly teach “generating, in response to the determining, a pending test case to train the vehicle controller to control the set of driving maneuvers of the autonomous vehicle under the first driving condition under which the vehicle accident occurred; comparing the confidence value to a threshold; and in response to determining that the threshold is not exceeded, implementing a modification to the autonomous vehicle”.
	From the same field of endeavor, Al-Dahle teaches “generating, in response to the determining, a pending test case to train the vehicle controller to control the set of driving maneuvers of the autonomous vehicle under the first driving condition, under which the vehicle accident occurred (Abstract, lines 8-10 teaches autonomous navigation is enabled when a confidence indicator of a characterization meets a threshold indication (implying the autonomous vehicle controller is trained to control the driving maneuvers under the characterization driving conditions); Par. [0038] lines 3-6 teaches a virtual route characterization characterizes driving rules; Par. [0042] lines 1-4 teaches when a sufficient confidence indicator for a characterization is unable to be established, the system flags the characterization (implying in response to determining the vehicle controller is not able to control the vehicle driving maneuvers under the characterization driving conditions, the system generates a flagged case) for evaluation of the characterization and can modify the characterization (to train the vehicle controller for those conditions)); comparing the confidence value to a threshold; and in response to determining that the threshold is not exceeded, implementing a modification to the autonomous vehicle (Par. [0008] lines 12-15 teaches enabling autonomous navigation of the vehicle based on a determination that the confidence indicator at least meets a threshold confidence indication (implying if the confidence indicator is less than a threshold, autonomous navigation is disabled); Par. [0114] lines 1-6 teaches proposing an alternative route based upon a determination that a confidence indicator is not sufficiently high to enable autonomous navigation)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kislovskiy to incorporate the teachings of Al-Dahle to include in the method taught by Kislovskiy generating a pending test case based on the accident condition record in response to determining the vehicle controller is not trained to control the driving maneuvers of the vehicle under the accident set of driving conditions, comparing the confidence value to a threshold, and implementing a modification to the autonomous vehicle if the threshold is not exceeded as taught by Al-Dahle.
	The motivation for doing so would be to provide an autonomous driving experience which is tailored to the particular conditions of the route being autonomously navigated (Al-Dahle, Par. [0045] lines 4-7).
Regarding claim 16, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 15 above, and further teaches “wherein the set of test cases comprises a second set of driving conditions under which the vehicle controller is trained (Kislovskiy, Par. [0026] lines 5-9 teaches log-sets from AVs (autonomous vehicles) are processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; Par. [0031] lines 1-15 teaches a risk regressor describes machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g. a certain probability that a harmful event will occur) that factors in current environmental conditions and static risk based on lane geometry, traffic conditions, and time of day to compute a fractional risk quantity, where the fractional risk quantity can be AV and/or AV software version specific (i.e. for each specific AV software version, computing probability that the AV controller is trained to handle certain conditions (first set of driving conditions) based on the trained conditions (second set of driving conditions) of the controller); Par. [0058] lines 11-23 teaches the fractional risk values 247 may be condition-specific, and each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call (i.e. the condition-specific fractional risk value represents a degree of similarity between the trained conditions (second set of driving conditions) of the AV controller and the specific conditions (first set of driving conditions) correlated with a harmful event/close call))”.
Regarding claim 20, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 15 above, and further teaches “wherein: the accident condition data includes a driving route of the autonomous vehicle; and the accident condition data corresponds to a vehicle accident on the driving route (Kislovskiy, Par. [0057] lines 7-11 teaches the fractional harmful event quantifier 245 parses through trip logs 242 (which would include driving route) from the AVs (autonomous vehicles) to identify trip anomalies, such as harmful events and close calls (i.e. accidents on the driving route), to further factor into the fractional risk values 247)”.
Regarding claim 21, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 1 above, and further teaches “updating the vehicle controller based on the pending test case (Kislovskiy, Par. [0136] lines 1-4 and 9-16 teaches the AV (autonomous vehicle) software management system can utilize previous verified software versions to generate one or more simulations for the new software version, and can execute a full forward simulation on new software using real-world log data from AVs operating throughout a given region, as well as simulations for certain edge cases corresponding to higher fractional harmful event scenarios (i.e., cases with conditions under which the controller is not trained, such as the pending test case))”.
Regarding claim 22, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 1 above, and further teaches “wherein the generating the test coverage score comprises weighting the first set of driving conditions (Attard, Par. [0028] lines 15-22 teaches by assessing collected data 115 and weighting various determinations, e.g., one or more determinations relating to external and/or environmental conditions such as presence of absence of precipitation, road conditions, etc., one or more confidence assessments 118 can be generated providing one or more indicia of the ability of the vehicle 101 to operate autonomously)”.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al. (US 2018/0339712 A1) in view of Attard et al. (US 2015/0178998 A1), in view of Al-Dahle et al. (US 2017/0363430 A1), and further in view of Ali et al. (US 2017/0197618 A1).
Regarding claim 3, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 1 above, however the combination of Kislovskiy, Attard, and Al-Dahle does not explicitly teach “wherein generating the confidence value further comprises generating the confidence value based in part on historical incidents of a vehicle operator choosing to take manual control of the autonomous vehicle under the first set of driving conditions”.
	From the same field of endeavor, Ali teaches “wherein generating the confidence value further comprises generating the confidence value based in part on historical incidents of a vehicle operator choosing to take manual control of the autonomous vehicle under the first set of driving conditions (Par. [0043] lines 8-10 teaches the control module 110 determines the actual overtaking policy δ if the driver takes manual control of the host vehicle 10 (vehicle operator choosing to take manual control of the vehicle); Par. [0047] lines 4-7 teaches control module 110 determines if an updated overtaking policy π_update exists for a similar world state (first set of driving conditions) (e.g. a similar previously recorded or stored actual overtaking policy δ exists for the similar world state); Par. [0049] lines 1-9 teaches if an updated overtaking policy π_update (e.g. an actual overtaking policy δ for a similar world state) has been stored, then the control module 110 increases a confidence value n for the π_update, where the confidence value n is representative of the number of times (historical incidents) that the driver has chosen to manually follow a similar actual overtaking policy δ (e.g. the π_update) for the similar world state)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kislovskiy, Attard, and Al-Dahle to incorporate the teachings of Ali to generate the confidence value taught by the combination of Kislovskiy, Attard, and Al-Dahle based on historical incidents of the vehicle operator taking manual control of the vehicle under the first set of driving conditions as taught by Ali.
	The motivation for doing so would be to provide a control system capable of learning the driver’s preferences (Ali, Par. [0056] lines 1-2).
Regarding claim 10, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 8 above, however the combination of Kislovskiy, Attard, and Al-Dahle does not explicitly teach “wherein generating the confidence value further comprises generating the confidence value based in part on historical incidents of a vehicle operator choosing to take manual control of the autonomous vehicle under the first set of driving conditions”.
	From the same field of endeavor, Ali teaches “wherein generating the confidence value further comprises generating the confidence value based in part on historical incidents of a vehicle operator choosing to take manual control of the autonomous vehicle under the first set of driving conditions (Par. [0043] lines 8-10 teaches the control module 110 determines the actual overtaking policy δ if the driver takes manual control of the host vehicle 10 (vehicle operator choosing to take manual control of the vehicle); Par. [0047] lines 4-7 teaches control module 110 determines if an updated overtaking policy π_update exists for a similar world state (first set of driving conditions) (e.g. a similar previously recorded or stored actual overtaking policy δ exists for the similar world state); Par. [0049] lines 1-9 teaches if an updated overtaking policy π_update (e.g. an actual overtaking policy δ for a similar world state) has been stored, then the control module 110 increases a confidence value n for the π_update, where the confidence value n is representative of the number of times (historical incidents) that the driver has chosen to manually follow a similar actual overtaking policy δ (e.g. the π_update) for the similar world state)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kislovskiy, Attard, and Al-Dahle to incorporate the teachings of Ali to generate the confidence value taught by the combination of Kislovskiy, Attard, and Al-Dahle based on historical incidents of the vehicle operator taking manual control of the vehicle under the first set of driving conditions as taught by Ali.
	The motivation for doing so would be to provide a control system capable of learning the driver’s preferences (Ali, Par. [0056] lines 1-2).
Regarding claim 17, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 15 above, however the combination of Kislovskiy, Attard, and Al-Dahle does not explicitly teach “wherein generating the confidence value further comprises generating the confidence value based in part on historical incidents of a vehicle operator choosing to take manual control of the autonomous vehicle under the first set of driving conditions”.
	From the same field of endeavor, Ali teaches “wherein generating the confidence value further comprises generating the confidence value based in part on historical incidents of a vehicle operator choosing to take manual control of the autonomous vehicle under the first set of driving conditions (Par. [0043] lines 8-10 teaches the control module 110 determines the actual overtaking policy δ if the driver takes manual control of the host vehicle 10 (vehicle operator choosing to take manual control of the vehicle); Par. [0047] lines 4-7 teaches control module 110 determines if an updated overtaking policy π_update exists for a similar world state (first set of driving conditions) (e.g. a similar previously recorded or stored actual overtaking policy δ exists for the similar world state); Par. [0049] lines 1-9 teaches if an updated overtaking policy π_update (e.g. an actual overtaking policy δ for a similar world state) has been stored, then the control module 110 increases a confidence value n for the π_update, where the confidence value n is representative of the number of times (historical incidents) that the driver has chosen to manually follow a similar actual overtaking policy δ (e.g. the π_update) for the similar world state)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kislovskiy, Attard, and Al-Dahle to incorporate the teachings of Ali to generate the confidence value taught by the combination of Kislovskiy, Attard, and Al-Dahle based on historical incidents of the vehicle operator taking manual control of the vehicle under the first set of driving conditions as taught by Ali.
	The motivation for doing so would be to provide a control system capable of learning the driver’s preferences (Ali, Par. [0056] lines 1-2).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al. (US 2018/0339712 A1) in view of Attard et al. (US 2015/0178998 A1), in view of Al-Dahle et al. (US 2017/0363430 A1), and further in view of Hayward (US 2022/0005121 A1).
Regarding claim 5, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 1 above, and further teaches “wherein: the accident condition data comprises unstructured data (Kislovskiy, Par. [0154] lines 1-8 teaches the AV (autonomous vehicle) software management system classifies the harmful event based on data collected from third party sources such as independent reports (e.g. police reports), news sources, or direct reports from drivers)”, however the combination of Kislovskiy, Attard, and Al-Dahle does not explicitly teach “generating the accident condition data record comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record”.
	From the same field of endeavor, Hayward teaches “generating the accident condition data record comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record (Par. [0049] lines 1-4 and Par. [0050] lines 1-6 teaches input analysis unit 120 includes text analysis unit 126 which includes pattern matching unit 128 and natural language processing (NLP) unit 130, where pattern matching unit 128 searches textual claim data for specific strings or keywords in text which are indicative of particular types of emerging trends, and NLP unit 130 identifies entities or objects indicative of a trend; Par. [0051] lines 1-10 teaches determining relevant verbs and objects by a machine learning model analyzing historical insurance claims, where for example verbs indicating collision or injury are relevant verbs, and text analysis unit 126 comprises text processing algorithms and outputs structured text in a format compatible with other units in the trend detection server 104)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kislovskiy, Attard, and Al-Dahle to incorporate the teachings of Hayward to include in the method taught by the combination of Kislovskiy, Attard, and Al-Dahle identifying keywords in the unstructured data and including the keywords in the accident condition record as taught by Hayward.
	The motivation for doing so would be to identify emerging trends in the data and take mitigating or preventative actions (Hayward, Par. [0003] lines 8-10).
Regarding claim 12, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 8 above, and further teaches “wherein: the accident condition data comprises unstructured data (Kislovskiy, Par. [0154] lines 1-8 teaches the AV (autonomous vehicle) software management system classifies the harmful event based on data collected from third party sources such as independent reports (e.g. police reports), news sources, or direct reports from drivers)”, however the combination of Kislovskiy, Attard, and Al-Dahle does not explicitly teach “generating the accident condition data record comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record”.
	From the same field of endeavor, Hayward teaches “generating the accident condition data record comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record (Par. [0049] lines 1-4 and Par. [0050] lines 1-6 teaches input analysis unit 120 includes text analysis unit 126 which includes pattern matching unit 128 and natural language processing (NLP) unit 130, where pattern matching unit 128 searches textual claim data for specific strings or keywords in text which are indicative of particular types of emerging trends, and NLP unit 130 identifies entities or objects indicative of a trend; Par. [0051] lines 1-10 teaches determining relevant verbs and objects by a machine learning model analyzing historical insurance claims, where for example verbs indicating collision or injury are relevant verbs, and text analysis unit 126 comprises text processing algorithms and outputs structured text in a format compatible with other units in the trend detection server 104)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kislovskiy, Attard, and Al-Dahle to incorporate the teachings of Hayward to include in the method executed by the processor taught by the combination of Kislovskiy, Attard, and Al-Dahle identifying keywords in the unstructured data and including the keywords in the accident condition record as taught by Hayward.
	The motivation for doing so would be to identify emerging trends in the data and take mitigating or preventative actions (Hayward, Par. [0003] lines 8-10).
Regarding claim 19, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 15 above, and further teaches “wherein: the accident condition data comprises unstructured data (Kislovskiy, Par. [0154] lines 1-8 teaches the AV (autonomous vehicle) software management system classifies the harmful event based on data collected from third party sources such as independent reports (e.g. police reports), news sources, or direct reports from drivers)”, however the combination of Kislovskiy, Attard, and Al-Dahle does not explicitly teach “generating the accident condition data record comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record”.
	From the same field of endeavor, Hayward teaches “generating the accident condition data record comprises identifying one or more keywords within the unstructured data and including the one or more keywords in the accident condition record (Par. [0049] lines 1-4 and Par. [0050] lines 1-6 teaches input analysis unit 120 includes text analysis unit 126 which includes pattern matching unit 128 and natural language processing (NLP) unit 130, where pattern matching unit 128 searches textual claim data for specific strings or keywords in text which are indicative of particular types of emerging trends, and NLP unit 130 identifies entities or objects indicative of a trend; Par. [0051] lines 1-10 teaches determining relevant verbs and objects by a machine learning model analyzing historical insurance claims, where for example verbs indicating collision or injury are relevant verbs, and text analysis unit 126 comprises text processing algorithms and outputs structured text in a format compatible with other units in the trend detection server 104)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kislovskiy, Attard, and Al-Dahle to incorporate the teachings of Hayward to include in the method executed by the processor taught by the combination of Kislovskiy, Attard, and Al-Dahle identifying keywords in the unstructured data and including the keywords in the accident condition record as taught by Hayward.
	The motivation for doing so would be to identify emerging trends in the data and take mitigating or preventative actions (Hayward, Par. [0003] lines 8-10).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al. (US 2018/0339712 A1) in view of Attard et al. (US 2015/0178998 A1), in view of Al-Dahle et al. (US 2017/0363430 A1), and further in view of Konrardy et al. (US 10,599,155 B1).
Regarding claim 23, the combination of Kislovskiy, Attard, and Al-Dahle teaches all the limitations of claim 1 above, however the combination of Kislovskiy, Attard, and Al-Dahle does not explicitly teach “wherein obtaining the accident condition data further comprises: receiving a notification that one or more autonomous vehicles are currently involved in the vehicle accident on a driving route of the autonomous vehicle, and obtaining accident condition data provided by the one or more autonomous vehicles in response to being involved in the vehicle accident on the driving route”.
	From the same field of endeavor, Konrardy teaches “wherein obtaining the accident condition data further comprises: receiving a notification that one or more autonomous vehicles are currently involved in the vehicle accident on a driving route of the autonomous vehicle, and obtaining accident condition data provided by the one or more autonomous vehicles in response to being involved in the vehicle accident on the driving route (Col. 27 lines 14-17 teaches receiving sensor data or other information (notification) that the autonomous vehicle was involved in a vehicle collision and receiving sensor data indicating under what conditions the collision occurred)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kislovskiy, Attard, and Al-Dahle to incorporate the teachings of Konrardy to have obtaining the accident condition data taught by the combination of Kislovskiy, Attard, and Al-Dahle include receiving a notification that the vehicle is involved in an accident and obtaining accident condition data from the vehicle in response to being involved in the accident as taught by Konrardy.
	The motivation for doing so would be to monitor use and determine risks associated with operation of a vehicle having one or more autonomous operation features (Konrardy, Abstract lines 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665